             Case 1:19-cv-11314-PBS Document 74 Filed 09/09/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
GILBERTO PEREIRA BRITO, FLORENTIN              )
AVILA LUCAS, JACKY CELICOURT,                  )
                                               )
                        Petitioners,           )
                                               )
      v.                                       )             C.A. No. 1:19-CV-11314-PBS
                                               )
WILLIAM P. BARR, U.S. Attorney General, et al, )
                                               )
                        Respondents.           )
                                               )

 ASSENTED MOTION TO EXTEND RESPONDENTS’ DEADLINE TO RESPOND TO
PETITIONERS’ MOTION FOR SUMMARY JUDGMENT AND MOTION TO MODIFY
                      THE CLASS DEFINITION

       Respondents request an extension of their deadlines to respond to Petitioners’ above

 referenced motions. Specifically, Respondents request that the Court grant an extension for

 their opposition deadlines up to and including September 23, 2019. Petitioners have assented

 to this extension request. This request is made in good faith and not for the purpose of delay

 as set forth herein:

        1.       On August 29, 2019, Petitioners filed a Motion for Summary Judgment (ECF

Nos. 67, 68) and a Motion to Modify Class Definition (ECF Nos. 72, 73). Pursuant to Local Rule

7.1(b)(2), Respondents’ current deadlines to file their oppositions to Petitioners’ Motion to

Modify Class Definition and Motion for Summary Judgment are September 12, 2019 and

September 19, 2019, respectively.

        2.       Respondents are seeking an unopposed extension on both of the above-

referenced deadlines. Specifically, Respondents request the Court to set September 23, 2019, four

days after the September 19, 2019 deadline, as the deadline for both responses.
             Case 1:19-cv-11314-PBS Document 74 Filed 09/09/19 Page 2 of 4



        3.       In the interest of judicial economy, all parties agree that Respondents will submit

a single, consolidated response to both motions.

        4.       On September 3, 2019, Respondents’ undersigned counsel contacted counsel for

the Petitioners about this motion. On September 4, 2019, Petitioners’ counsel indicated that they

assent to this motion.

        Accordingly, Respondents ask the Court to grant their request for an extension of time on

the filing of replies.

DATE: September 9, 2019                      Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General
                                             Civil Division

                                             WILLIAM C. PEACHEY
                                             Director
                                             Office of Immigration Litigation
                                             District Court Section

                                             ELIANIS N. PÉREZ
                                             Assistant Director

                                             J. MAX WEINTRAUB
                                             Senior Litigation Counsel

                                             C. FREDERICK SHEFFIELD
                                             Senior Litigation Counsel

                                             /s/ Huy M. Le
                                             HUY M. LE
                                             M.A. BBO No. 697256
                                             Trial Attorney
                                             United States Department of Justice
                                             Civil Division
                                             Office of Immigration Litigation
                                             District Court Section
                                             P.O. Box 868, Ben Franklin Station
                                             Washington, D.C. 20044
                                             Telephone: (202) 353-4028
                                             Facsimile: (202) 305-7000
                                             E-mail: Huy.M.Le2@usdoj.gov
                                                 2
Case 1:19-cv-11314-PBS Document 74 Filed 09/09/19 Page 3 of 4




                          Attorneys for Respondents




                             3
           Case 1:19-cv-11314-PBS Document 74 Filed 09/09/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE
                                  Civil No. 1:19-cv-11314-PBS

       I hereby certify that this document will be filed through the electronic filing system of the

Court, which system will serve counsel for all parties.


Dated: September 9, 2019                                /s/ Huy M. Le
                                                        By: HUY M. LE
                                                        Trial Attorney


                        CERTIFICATE OF RULE 7.1 CONFERENCE

       I hereby certify that, in accordance with Local Rule 7.1, Respondents discussed this

motion with counsel for Petitioners on September 3, 2019, and on September 4, 2019, counsel for

Petitioners indicated that they assent to the motion.

Dated: September 9, 2019                                /s/ Huy M. Le
                                                        By: HUY M. LE
                                                        Trial Attorney




                                                  4
